PER CURIAM.
Petitioner seeks review of an emergency order of the Department of Insurance temporarily suspending his insurance agent’s license. This court stayed enforcement of the order pending this review proceeding. We grant the petition and quash the order.
This case is distinguishable from Saviak v. Gunter, 375 So.2d 1080 (Fla. 1st DCA 1979). As reasons for the suspension, the instant order cites the termination of two contracts *1067between the petitioner and insurance companies, based on internal audits showing that the petitioner owes premiums to the two insurance companies. Nothing in the order indicates that any insured or other member of the public is at risk because of the failure to remit these premiums. The order further provides that upon the petitioner’s deposit of the money in an escrow account, the suspension will be lifted. These facts alone do not establish an immediate serious danger to the public health, safety, and welfare as required by sections 120.54(9)(a)3 and 120.60(8), Florida Statutes (1993), and Commercial Consultants Corp. v. Department of Business Regulation, 363 So.2d 1162 (Fla. 1st DCA 1978).
Accordingly, we quash the emergency order of suspension and remand the case for further proceedings in accordance with chapter 120.
Petition for review granted; order quashed.
DANAHY, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.